I, Israel Katz, son of Holocaust survivors Meir and Malka Katz — may they rest in peace — am proud to stand here today, at the rostrum of the United Nations General Assembly, as the Foreign Minister of the State of Israel. For me, this is a very moving moment. In 1947, the United Nations recognized the right of the Jewish people to their own State in the land of Israel and, 71 years ago, we established the State of Israel. Since then, we have defended and developed our homeland, and today the State of Israel is strong and advanced, a start-up nation that leads in many fields.
Israel is a real democracy for all its citizens, Jewish and non-Jewish alike. But Israel is, first of all, the nation State of the Jewish people, based on thousands of years of Jewish history and the right of the Jewish people to their own homeland, just as the United Nations decided 72 years ago.
I wish to thank the President of the United States, Donald Trump, for his historic and brave decision to recognize Jerusalem, the eternal capital of the Jewish people for 3,000 years, as the capital of Israel, and to relocate the American Embassy to Jerusalem. I call on all countries to follow the example of the United States in recognizing Jerusalem as the capital of Israel. No one can separate the Jewish people from our historical homeland and no one can separate us from Jerusalem, our eternal capital.
Israel wants peace with all its neighbours. We have signed peace agreements with Egypt and Jordan and are working today to advance our relations with many Arab States in the region. We call on the Palestinian Authority to stop incitement, stop encouraging and financing terrorism and recognize the right of the Jewish people to their own State. We call on the Palestinians to return to direct negotiations without any preconditions.
In Gaza, the terrorist organization Hamas is holding two Israeli citizens, Avraham Mengistu and Hisham Al-Sayed, and the bodies of two Israeli soldiers, Hadar Goldin and Oron Shaul. I call on the United Nations to implement the decisions that it took on that issue and not allow any country to provide aid to Gaza until Hamas returns them to their families.
Recently, I heard President Erdogan attack Israel (see A/74/PV.3), and I want to say to him: “You, who brutally oppress the Turkish people, slaughter the Kurdish minority and support the terrorist organization Hamas, are the last person who can lecture Israel. You are not the Sultan and Turkey is not the Ottoman Empire. Shame on you.”
The main problem threatening stability and security in the Middle East is Iran, which threatens to destroy Israel and works against the regimes of many countries in the region. Iran uses its proxy terrorist organizations, Hizbullah in Lebanon, Hamas and Palestinian Islamic Jihad in Gaza, the Houthis in Yemen and the Shi’ite militias in Syria and Iraq, against not only Israel but also other States in the Middle East. We recently saw a serious escalation in which Iranian missiles were launched from Iran against Saudi oil facilities in order to destabilize world oil supplies. That terrorist attack against Saudi Arabia was carried out on the direct orders of Iranian leader Ali Khamenei. Iran is the leading terrorist State and the principal sponsor of terror in the world.
I call on the international community to unite to stop Iran. The world cannot allow Iran to develop nuclear weapons and to develop ballistic missiles and it must stop Iran from supporting terrorist organizations in the region.
The United Nations must declare Hizbullah and the Islamic Revolutionary Guard Corps as terrorist organizations. They promote terror in the Middle East, Europe, Latin America and all over the world and the world must stop them.
I call on the international community to support President Trump’s maximum pressure policy against Iran. That is the way to stop them. We must stop Iran today in order to prevent war tomorrow. To the Iranian leadership, I say, in their own language: “Do not count your chickens until they hatch.” It is not over until it is over.
The reality in the Middle East also presents opportunities for cooperation and advancing the economies of all countries. In recent years, Prime Minister Netanyahu and I developed the Tracks for Regional Peace initiative, which will connect the Arab Gulf States by rail through Jordan to the Israeli ports in Haifa. It will provide them a faster, shorter and safer outlet to the Mediterranean. We are also going to connect the Palestinian Authority to this project, which will boost their economy. I presented the initiative to the Secretary-General at our recent meeting in Abu Dhabi and invited him to take part in the important project. Israel has a clear policy to advance ties and normalization with the Arab Gulf States. We have no conflict with the Gulf States and common interests in the field of security against the Iranian threat as well as in developing many joint civilian initiatives.
Israel has great capabilities in many areas, including high tech, innovation, agriculture and water technology, which can help the Gulf States, while the Gulf States in turn have many capabilities that can help Israel as well. I hope that such cooperation will lead to the signing of peace agreements between our countries, as we signed them with Egypt and Jordan.
I should like to conclude with the words of the prophet Isaiah, who, thousands of years ago invited all the nations of the world to come to pray in Jerusalem: “Even them will I bring to my holy mountain, and make them joyful in my house of prayer: their burnt offerings and their sacrifices shall be accepted upon mine altar; for mine house shall be called a house of prayer for all people.” (The Holy Bible, Isaiah 56:7)
As we are about to celebrate the Jewish new year, I would like to close with a traditional Jewish blessing to all present here today, to the people of Israel and to the Jewish communities around the world: a happy and sweet new year to all.
